Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-60011-BLOOM/Reid

 MASNIK SAINMELUS,

           Petitioner,

 v.

 UNITED STATES OF AMERICA,

        Respondent.
 ______________________________/

                                                 ORDER

           THIS CAUSE is before the Court upon pro se Petitioner Masnik Sainmelus’s

 (“Petitioner”) Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence,

 ECF No. [6] (“Petition”). The Court issued an Order to Show Cause, requiring the Government to

 respond to the Petition, ECF No. [7], which the Government timely filed, ECF No. [8]

 (“Response”). The Court has carefully reviewed the Petition, the Government’s Response, the

 record in this case and Petitioner’s underlying criminal case,1 the applicable law, and is otherwise

 fully advised. For the reasons discussed below, the Petition is denied.

      I.      BACKGROUND

           On May 22, 2018, a federal grand jury returned a one-count indictment charging Petitioner

 with knowingly possessing a firearm that was not registered to him in the National Firearms

 Registration and Transfer Record, in violation of 26 U.S.C. §§ 5861(d) and 5871. CR ECF No.

 [1]. On August 30, 2018, Petitioner pleaded guilty, CR ECF No. [31], and was thereafter sentenced

 to 36 months of imprisonment, followed by two years of supervised release. CR ECF No. [41].


 1
  United States v. Sainmelus, No. 18-cr-60131 (S.D. Fla. Nov. 8, 2018). All references to the criminal case
 will precede with CR.
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 2 of 15
                                                               Case No. 20-cv-60011-BLOOM/Reid


 Petitioner appealed. CR ECF No. [42]. On September 4, 2019, the Court of Appeals for the

 Eleventh Circuit affirmed Petitioner’s conviction and sentence. United States v. Sainmelus, 786 F.

 App’x 893 (11th Cir. 2019). On November 12, 2019, the United States Supreme Court denied

 certiorari review. United States v. Sainmelus, 140 S. Ct. 496 (2019).

          On January 3, 2020, Petitioner filed a timely motion to Vacate, Set Aside, or Correct

 Sentence pursuant to 28 U.S.C. § 2255. ECF No. [1]. He was ordered to file an amended § 2255

 Petition to address his pleading insufficiencies. ECF No. [5]. On February 20, 2020, Petitioner

 filed the instant Amended Petition in which he raises the following four claims: (1) the statute of

 conviction, 26 U.S.C. § 5861(d), is unconstitutionally vague; (2) 18 U.S.C. § 3231 does not give

 this Court jurisdiction; (3) counsel’s deficient performance denied him the effective assistance of

 counsel during both the plea bargaining and sentencing stages of the proceedings; and (4) counsel’s

 ignorance of developing law resulted in ineffective assistance on direct appeal and in seeking a

 writ of certiorari. ECF No. [6]. The Petition is ripe for consideration.

    II.      LEGAL STANDARD

          A. Relief under 28 U.S.C. § 2255

          A prisoner is entitled to relief under § 2255 if “the sentence was imposed in violation of

 the Constitution or laws of the United States, or that the court was without jurisdiction to impose

 such sentence, or that the sentence was in excess of the maximum authorized by law, or is

 otherwise subject to collateral attack.” See 28 U.S.C. § 2255(a). If a court finds that a claim under

 § 2255 is meritorious, the court shall vacate the judgment and discharge the petitioner, grant a new

 trial, or correct the sentence. Id. To avoid procedural default on a § 2255 claim, “a defendant

 generally must advance an available challenge to a criminal conviction or sentence on direct appeal

 or else the defendant is barred from presenting that claim in a § 2255 proceeding.” McKay v. United



                                                   2
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 3 of 15
                                                                Case No. 20-cv-60011-BLOOM/Reid


 States, 657 F.3d 1190, 1196 (11th Cir. 2011) (quoting Lynn v. United States, 365 F.3d 1225, 1234

 (11th Cir. 2004)). A procedural default may be excused if the defendant can demonstrate (1) cause

 and prejudice or (2) actual innocence. Bousley v. United States, 523 U.S. 614, 622 (1998).

         B. Guilty plea waiver

         A guilty plea waiver must be a knowing, voluntary, and an intelligent choice among the

 alternative courses of action open to the defendant. Hill v. Lockhart, 474 U.S. 52, 56 (1985). A

 court accepting a guilty plea must ensure that a defendant (1) enters his guilty plea free from

 coercion, (2) understands the nature of the charges, and (3) understands the consequences of his

 plea. United States v. Jones, 143 F.3d 1417, 1418-19 (11th Cir. 1998). After a guilty plea has been

 entered, a criminal defendant may only: (1) raise jurisdictional issues, United States v. Patti, 337

 F.3d 1317, 1320 (11th Cir. 2003); (2) attack the voluntary and knowing character of the guilty

 plea, Tollett v. Henderson, 411 U.S. 258, 267 (1973); or (3) challenge the constitutional

 effectiveness of the assistance he received from his attorney in deciding to plead guilty, United

 States v. Fairchild, 803 F.2d 1121, 1123 (11th Cir. 1986). Lastly, a petitioner bears a heavy burden

 to show that his statements were false after making statements under oath during a plea colloquy.

 See United States v. Hauring, 790 F.2d 1570, 1571 (11th Cir. 1986) (citing Barnes v. United States,

 579 F.2d 364, 366 (5th Cir. 1978)).2

         C. Ineffective assistance of counsel

         A petitioner who brings a claim of ineffective assistance of counsel must demonstrate that:

 (1) counsel’s performance was deficient; and (2) there is a reasonable probability that the deficient

 performance prejudiced the defendant. See Strickland v. Washington, 466 U.S. 668, 687 (1984).


 2
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
 adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit issued prior to
 October 1, 1981.


                                                    3
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 4 of 15
                                                                Case No. 20-cv-60011-BLOOM/Reid


 To establish deficient performance, a petitioner must demonstrate that “no competent counsel

 would have taken the action that his counsel did take.” Gordon v. United States, 518 F.3d 1291,

 1301 (11th Cir. 2008). Moreover, to establish prejudice, a defendant must show “a reasonable

 probability that, but for counsel’s errors, he would not have plead guilty and would have insisted

 on going to trial.” See Hill, 474 U.S. at 59. Lastly, to satisfy a claim of ineffective assistance of

 counsel, the claim must be meritorious. Greene v. United States, 880 F.2d 1299, 1305 (11th Cir.

 1989). To determine whether a claim is meritorious, a court must determine whether the issues the

 petitioner contends his counsel failed to raise were significant enough to affect the outcome of his

 appeal. Miller v. Dugger, 858 F.2d 1536, 1538 (11th Cir. 1988).

    III.      DISCUSSION

           Petitioner raises four claims for relief and the Court addresses each in turn below.

           A. Vagueness challenge to 26 U.S.C. § 5861(d)

           Petitioner claims that 26 U.S.C. § 5861(d)—which states that it shall be unlawful for a

 person “to receive or possess a firearm which is not registered to him in the National Firearms

 Registration and Transfer Record”—is unconstitutionally vague. ECF No. [6]. He states that the

 “statute’s text does not provide an ordinary citizen with notice that the person’s mere presence

 near an unregistered weapon, which a third party procured, constitutes constructive possession and

 violates the statute.” Id. at 13. Moreover, he argues that an “ordinary citizen would not understand

 that the text means an individual near a theatrical prop has received or possessed a weapon”; that

 “mere proximity to a weapon is not a crime”; and that “there is no indication the silencer in the

 video was illegal . . . .” but “the prop very well could have been . . . registered to one of the

 producers or participant[s] in the video production.” Id.




                                                    4
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 5 of 15
                                                              Case No. 20-cv-60011-BLOOM/Reid


        As an initial matter, the Government contends that Petitioner’s first claim is procedurally

 defaulted. ECF No. [8] at 6. Therefore, the Court will address the issue of procedural default before

 discussing the constitutionality of the statute of conviction. In order to avoid a claim being barred

 due to procedural default, a petitioner must challenge a criminal conviction or sentence on direct

 appeal. McKay, 657 F.3d at 1196. Otherwise, the petitioner will be barred from presenting that

 claim in a § 2255 petition. Id. However, a procedural default may be excused if the defendant can

 demonstrate: (1) cause and prejudice; or (2) actual innocence. Bousley, 523 U.S. at 622. Under the

 cause and prejudice exception, a § 2255 petitioner can avoid procedural default by establishing

 cause for not raising the claim on direct appeal and actual prejudice from the alleged error. McKay,

 657 F.3d at 1196. To show cause, a § 2255 petitioner must prove that some objective factor

 prevented counsel from raising the claim on direct appeal and that this factor cannot be attributed

 to the petitioner’s conduct. Lynn, 365 F.3d at 1235.

        Petitioner alleges that he did not raise this claim on direct appeal because a subsequent

 United States Supreme Court decision—Rehaif v. United States, 139 S. Ct. 2191 (2019)—made

 the claim cognizable. ECF No. [6] at 4. In Rehaif, the Supreme Court held that, in a prosecution

 for possession of a firearm by a restricted person, the government must prove that the defendant

 knew both that he possessed the firearm and that he belonged to the relevant category of restricted

 persons at the time of possession. 139 S. Ct. at 2200. However, the Supreme Court’s holding in

 Rehaif discusses the elements of conviction under 18 U.S.C. §§ 922(g) and 924(a), but it does not

 discuss the elements of proof under 26 U.S.C. § 5861(d), the statute under which Petitioner was

 convicted. Id. Therefore, Rehaif does not establish cause for Petitioner’s procedural default

 because its holding does not apply to the statute under which Petitioner was convicted.




                                                  5
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 6 of 15
                                                                Case No. 20-cv-60011-BLOOM/Reid


        Moreover, even assuming Petitioner has established cause, he has not satisfied the

 prejudice component of the procedural default exemption because the statute of conviction is not

 vague. “A statute is vague if it fails to provide a person of ordinary intelligence fair notice of what

 is prohibited under the law, or if it authorizes or encourages seriously discriminatory enforcement.”

 United States v. Woods, 684 F.3d 1045, 1057 (11th Cir. 2012) (quoting United States v. Williams,

 553 U.S. 285, 304 (2008)). In this case, Petitioner had physical possession of the firearm in one

 hand, as he was sitting on a bed pointing a shotgun toward a camera, while simultaneously holding

 a rifle with a silencer attached to it in his other hand. CR ECF No. [30] at 1. Thus, although

 Petitioner argues that an ordinary citizen would not understand that an individual “near” a

 theatrical prop has received or possessed a weapon or that “mere proximity to a weapon is not a

 crime,” here, the Petitioner admitted to knowing that he had physical possession of a rifle with a

 silencer not registered to him in the National Firearms Registration and Transfer Record. Id. at 2.

 As such, Petitioner has failed to establish prejudice because the statute of conviction, 26 U.S.C. §

 5861(d), is not vague as applied to him. The Court need not address actual innocence because it

 was not an issue raised in this case. Hence, this claim is barred due to procedural default.

        B. Lack of jurisdiction claim

        Petitioner claims that neither the Indictment nor the factual basis in support of his guilty

 plea identifies an offense committed against the United States, and therefore 18 U.S.C. § 3231

 does not convey jurisdiction upon the Court. ECF No. [6] at 14. In support of this claim, Petitioner

 states that the indictment failed to identify the applicable mens rea required to violate the statute

 “since it failed to address either Mr. Sainmelus’ intent to exercise control over the silencer or his

 knowledge that his status prohibited him from performing in the video.” Id. Yet, Petitioner has not

 shown either cause and prejudice or actual innocence to excuse his procedural default on this claim.



                                                   6
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 7 of 15
                                                                Case No. 20-cv-60011-BLOOM/Reid


         As cause for his procedural default, Petitioner contends that the “issue was not ripe for

 appeal, or counsel overlooked it.” Id. At 6. However, the alleged jurisdictional issue could have

 been raised on appeal, and although the ineffective assistance of counsel can provide cause to

 excuse a procedural default, Petitioner cannot claim that counsel was ineffective as to this claim.

 As discussed above, to determine ineffective assistance of counsel, the Court employs the two-

 prong Strickland test, which states that a defendant must show that counsel’s performance was

 deficient and that had it not been for counsel’s unprofessional errors, the result of the proceeding

 may have been different. See Strickland, 466 U.S. at 668. However, counsel is not ineffective for

 failing to raise meritless claims. United States v. Nyhuis, 211 F.3d 1340, 1344 (11th Cir. 2000).

         Petitioner’s counsel was not ineffective for failing to raise the alleged jurisdictional issue

 because Petitioner’s statute of conviction—26 U.S.C. § 5861(d)—is a federal statute. See 26

 U.S.C. § 5861(d). As stated by the Eleventh Circuit:

         Subject matter jurisdiction, which Congress bestows on the lower federal courts by
         statute, “defined the court’s authority to hear a given type of case.” In the context
         of federal crimes, Congress has granted federal district courts original jurisdiction
         “of all offenses against the laws of the United States.” As such, “[s]o long as the
         indictment charges the defendant with violating a valid federal statute as enacted in
         the United States Code, it alleges an offense against the laws of the United States,
         and thereby, invokes the district court’s subject-matter jurisdiction.”

 United States v. Grimon, 923 F.3d 1302, 1305 (11th Cir. 2019).

         As 26 U.S.C. § 5861(d) is a federal statute that alleges an offense against the laws of the

 United States, the Court had subject-matter jurisdiction to hear Petitioner’s case. Id. Because

 raising the jurisdictional challenge would have been meritless given the Court’s clear subject-

 matter jurisdiction, counsel was not ineffective for failing to raise a meritless claim and Petitioner’s

 claim is procedurally barred. As such, the claim is denied.




                                                    7
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 8 of 15
                                                                  Case No. 20-cv-60011-BLOOM/Reid


         C. Ineffective assistance of counsel claims

         i.      Counsel’s performance during plea and sentencing stages

         Petitioner claims that counsel’s deficient performance denied him effective assistance of

 counsel both during the plea bargaining and sentencing stages of the proceedings. ECF No. [6] at

 15.3 He argues he informed his attorney that he “did not know that the video silencer was not

 registered,” and that “he did not know that his proximity to the silencer during the video shoot

 constituted possession of the silencer.” Id. Petitioner claims that counsel’s “inadequate factual

 investigation or deficient legal research resulted in [him] pleading guilty to a crime he did not

 commit.” Id. Petitioner contends that, “if correctly advised as to the law, then he would not have

 entered the guilty plea.” Id. However, the record negates Petitioner’s allegations regarding his

 understanding of his plea and instead establishes that his guilty plea was entered knowingly and

 voluntarily with competent assistance of counsel.

         Before Petitioner pleaded guilty, his counsel sought dismissal of the Indictment due to

 insufficient evidence as a matter of law to prove the statute’s knowledge requirement. CR ECF

 No. [18]. The Court denied the Motion. CR ECF No. [28]. At that point, counsel explained to his

 client that, based on what the Government would demonstrate, he would be found guilty unless a

 jury were to accept a transitory innocent possession defense, which counsel was not confident that

 the Court would be willing to accept. CR ECF No. [61] at 16. After consideration, Petitioner

 requested a change of plea hearing, which the Court subsequently held. CR ECF No. [29].

         Notably, at the plea hearing, the following discussion took place:

                 THE COURT: So Mr. Samms, do you believe that you have discussed
                 the elements with Mr. Sainmelus, defenses, all of the law that
                 applies with regard to the motions that were before the Court,

 3
  Petitioner has not provided support for his claim that counsel was ineffective during the sentencing stage
 of the proceedings, therefore, the Court will not address that issue. See Lynn, 365 F.3d 1225.


                                                     8
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 9 of 15
                                                           Case No. 20-cv-60011-BLOOM/Reid


             and a full review of all of the information that the Government
             provided?

             MR. SAMMS: Yes, I have, Your Honor. I've explained
             to my client that, based on what the Government would present,
             he would be found guilty, unless a jury were to accept a
             defense of innocent possession, which is not even clear to me
             that the Court would even accept that defense.
             So based -- I've given him that they would be able to
             show that he had a silencer, that it's not registered to him,
             and that he knew it was a silencer. He knows what a silencer
             is. And he admitted that he knows that it was a silencer. And
             I feel that if it is accepted just with that he would be found
             guilty. Right? I've also told him about the possible defense, and
             I've explained to him that that defense has not even been
             accepted in this circuit and that the Court may not even allow
             me to present that defense. So I've given him all of those and he has
             decided that he wanted to plead guilty. And just to let the Court know, he
             wanted to plead guilty early on. I was the one that said:
             "Let me see because I'm having problems with you pleading
             guilty." He never wanted to test it before the Court. He
             wants to get as minimal time as possible to go home. And so
             that's the tension that is between he and I.
             And just -- it's his decision. And I just want to
             make sure that he knows that I have issues with this type of
             prosecution, but that he has to make that decision. And he has
             made that decision.

             THE COURT: All right. Thank you, Mr. Samms.
             Mr. Sainmelus, is Mr. Samms accurate? Have you had a
             full discussion relating to the elements of the offense, the
             possible defenses, a review of all the discovery, and a
             discussion regarding the law?

             THE DEFENDANT: Yes, Your Honor.
             Everything he said is correct. And me personally, I
             just -- I couldn't just be here wasting your time going to
             trial and I know I was fixing to lose.

             THE COURT: Well, you're never wasting the Court's
             time. That's what the Court's here for. The question is
             whether you want to proceed to trial or you want to continue
             with your plea of guilty to this charge.

             THE DEFENDANT: I want to continue on pleading guilty
             to this charge.


                                               9
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 10 of 15
                                                                 Case No. 20-cv-60011-BLOOM/Reid


                  THE COURT: So has Mr. Samms fully discussed the
                  elements with you, possible defenses, the law, and a full
                  review of the evidence or the discovery that the Government has
                  provided?

                  THE DEFENDANT: Yes, Your Honor.

          CR ECF No. [61] at 15-18.

          The Government thereafter proffered that “the rifle and silencer that Mr. Sainmelus [was]

  holding in his left hand was reported stolen during a carjacking in the City of Pompano Beach,”

  and the “victim of the carjacking was able to identify from the Instagram post that firearm as

  belonging to him.” Id. at 19. The defendant was taken into custody, advised of his Miranda rights,

  waived those warnings, and admitted to law enforcement “that he knew that that was a silencer

  attached to the rifle in the photo that he held in his left hand.” Id. at 20. After admitting that these

  facts were true, Petitioner agreed that counsel had answered all of his questions and confirmed his

  signature on the plea agreement. Id. at 21.

          Petitioner’s argument that counsel failed to understand the Government’s burden of proof

  is contradicted by the plea colloquy transcript. That understanding is consistent with binding

  caselaw. In United States v. Tagg, 572 F.3d 1320 (11th Cir. 2009), the Eleventh Circuit considered

  the government’s burden of proof in a prosecution under 26 U.S.C. § 5861(d): “the Supreme Court

  has held that the government must prove beyond a reasonable doubt that the defendant knew that

  the weapon he possessed had the characteristics that brought it within the statutory definition of a

  firearm.” United States v. Miller, 255 F.3d 1281, 1286 (11th Cir. 2001) (citing Staples v. United

  States, 511 U.S. 600 (1994)). However, the government does not have to prove “that the defendant

  knew that his possession was unlawful or that the firearm was unregistered.” See Miller, 255 F.3d

  at 1286.




                                                    10
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 11 of 15
                                                                     Case No. 20-cv-60011-BLOOM/Reid


          The Government proffered facts showing that Petitioner possessed the firearm—a

  silencer—that was not registered to him in the National Firearms Registration and Transfer Record

  and that Petitioner knew of the characteristics of the firearm that made it subject to registration.

  ECF No. [8] at 26. Counsel further advised Petitioner that the Government “would be able to show

  that he had a silencer, that it’s not registered to him, and that he knew it was a silencer.” CR ECF

  No. [61] at 14. Thus, the record demonstrates that counsel was cognizant regarding the

  Government’s burden of proof, that he believed the Government could likely sustain that burden

  at trial, and that he discussed these facts with his client. Id.

          Petitioner fails to state any basis for his ineffective assistance claim during sentencing. As

  such, this claim is also denied.

          ii.     Counsel’s performance on appeal

          Next, Petitioner alleges that counsel’s ignorance of developing law resulted in ineffective

  assistance of counsel on direct appeal and in seeking a writ of certiorari. ECF No. [6] at 16. In

  support of this claim, Petitioner argues that appellate counsel overlooked the Supreme Court’s

  retroactively-applicable decision in Rehaif. Id. According to Petitioner, this decision had three

  prejudicial effects. Id. First, “counsel’s sentencing-error claim was augmented by the Rehaif

  clarification of 922(g), since the Guidelines enhancement that increased the Petitioner’s sentence

  incorporates and relies upon 922(g)’s definition.” Id. Second, “once the Rehaif decision had been

  announced, [Petitioner’s counsel] should have sought leave to amend or supplement the appellate

  brief to raise a presumption of scienter claim” because “[a]t the time of the video, [Petitioner] did

  not know he was prohibited from being in the presence of a silencer, did not know that having

  used marijuana meant he could not possess any weapon, and did not know that otherwise legal

  conduct constituted a felony.” Id. Third, Petitioner’s counsel “lost track of his client, and then



                                                     11
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 12 of 15
                                                              Case No. 20-cv-60011-BLOOM/Reid


  without authority or need, [Petitioner’s counsel] filed a petition for writ of certiorari,” which

  neglected to raise a Rehaif claim. Id. at 17.

         However, Petitioner cannot show that counsel’s performance was deficient, nor can he

  establish that he was prejudiced as a result of this allegedly deficient performance. As previously

  discussed, the Supreme Court’s decision in Rehaif requires that, “in a prosecution under § 922(g)

  and § 924(a)(2), the government must prove both, that the defendant knew he possessed a firearm

  and that he knew that he belonged to the relevant category of persons barred from possessing a

  firearm.” Rehaif, 139 S. Ct. at 2200. However, Petitioner was not convicted of an offense under §

  922(g) or § 924(a)(2) and the validity of his conviction under 26 U.S.C. § 5861(d) is not affected

  by the holding in Rehaif. Thus, counsel was not ineffective for failing to raise this challenge on

  direct appeal, as it was a meritless claim.

         Similarly, counsel’s performance was not constitutionally deficient for failing to raise a

  Rehaif-based challenge to a finding by the Court with respect to his advisory Sentencing Guideline

  range. Unlike a prosecution under § 922(g) where the government is required to prove a

  petitioner’s commission of the offense beyond a reasonable doubt, the preponderance of the

  evidence standard is applied to proof of facts supporting a sentencing enhancement. United States

  v. Washington, 714 F.3d 1358, 1361 (11th Cir. 2013). At sentencing, this Court found that

  Petitioner’s base offense level was 20 under United States Sentencing Guidelines (“USSG”)

  § 2K2.1(a)(4)(B) because he was a prohibited person at the time he committed the offense, which

  increased Petitioner’s base offense level from 18 to 20. See U.S Sentencing Guidelines Manual

  § 2K2.1(a)(4)(B) (U.S. Sentencing Comm’n 2018). The definition of “Prohibited Person” for

  purposes of USSG § 2K2.1(a)(4)(B) means any person described in 18 U.S.C. § 922(g) or § 922(n).




                                                  12
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 13 of 15
                                                               Case No. 20-cv-60011-BLOOM/Reid


  Id. The Court based its finding on the Government’s evidence showing Petitioner’s unlawful drug

  use under § 922(g)(3). CR ECF No. [52].

          On direct appeal, the Eleventh Circuit applied the preponderance of the evidence standard

  and found that “the district court did not err in applying a two-level enhancement for being a person

  prohibited from possessing a firearm: the record, including defendant’s admitted facts in the PSI,

  supported that Petitioner was an ‘unlawful user’ of marijuana and ecstasy, contemporaneous with

  his unlawful possession of the unregistered firearms.” CR ECF No. [57] at 6. Any assertion of a

  Rehaif error on direct appeal would not have changed the standard of proof or the Eleventh

  Circuit’s conclusion that the evidence presented was sufficient to support the enhancement.

  Furthermore, because the Eleventh Circuit’s decision would not have been affected by a Rehaif

  challenge, Petitioner’s claim that counsel was ineffective for failing to include a Rehaif claim in

  the petition for a writ of certiorari is meritless.

          Finally, although the Government argued that Petitioner should be sentenced at the low

  end of his guideline range to 57-months imprisonment, defense counsel argued that the Court

  should vary downward from his advisory guideline range. The Court agreed with defense counsel

  and varied downward from Petitioner’s guideline range and imposed a sentence of 36 months

  imprisonment. CR ECF No. [41]. Thus, even if Rehaif were applicable and Petitioner’s advisory

  guideline range was reduced to a total offense level of 21, as opposed to the applied offense level

  of 23, his guideline range would have been 46-57 months. Petitioner’s sentence of 36 months of

  imprisonment was below the advisory guideline range. Thus, Petitioner’s claim that appellate

  counsel was ineffective is denied.




                                                        13
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 14 of 15
                                                                Case No. 20-cv-60011-BLOOM/Reid


           D. Certificate of appealability

           A prisoner seeking to appeal a district court’s final order denying his § 2255 to vacate has

  no absolute entitlement to appeal, and to do so, must obtain a certificate of appealability (“COA”).

  See 28 U.S.C. § 2253(c)(1). This Court should issue a certificate of appealability only if Petitioner

  makes “a substantial showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2).

  Where a district court has rejected Petitioner’s constitutional claims on the merits, Petitioner must

  demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

  claims debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Upon consideration

  of the record as a whole, the Court finds that a certificate of appealability is not warranted.

     IV.      CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Petitioner Masnik Sainmelus’s Amended Motion Under 28 U.S.C. § 2255 to

                  Vacate, Set Aside, or Correct Sentence, ECF No. [6], is DENIED.

              2. No certificate of appealability shall issue.

              3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                  all pending motions are DENIED AS MOOT, and all deadlines are

                  TERMINATED.

              4. The Clerk of Court is directed to CLOSE this case.

           DONE AND ORDERED in Chambers at Miami, Florida, on August 20, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE



                                                   14
Case 0:20-cv-60011-BB Document 9 Entered on FLSD Docket 08/20/2020 Page 15 of 15
                                                Case No. 20-cv-60011-BLOOM/Reid


  Copies to:

  Counsel of Record

  Masnik Sainmelus
  18746-104
  Coleman Low
  Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 1031
  Coleman, FL 33521




                                       15
